Name: Regulation (EU) 2016/1139 of the European Parliament and of the Council of 6 July 2016 establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 15.7.2016 EN Official Journal of the European Union L 191/1 REGULATION (EU) 2016/1139 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 July 2016 establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The United Nations Convention of 10 December 1982 on the Law of the Sea (3), to which the Union is a contracting party, provides for conservation obligations, including the maintaining or restoring of populations of harvested species at levels which can produce the maximum sustainable yield (MSY). (2) At the World Summit on Sustainable Development at Johannesburg in 2002, the Union and its Member States committed themselves to act against the continued decline of many fish stocks. Therefore, it is necessary to adapt the exploitation rates of cod, herring and sprat in the Baltic Sea so as to ensure that the exploitation of those stocks restores and maintains them above levels that can produce MSY. (3) The common fisheries policy (CFP) is to contribute to the protection of the marine environment, to the sustainable management of all commercially exploited species, and in particular to the achievement of good environmental status by 2020, as set out in Article 1(1) of Directive 2008/56/EC of the European Parliament and of the Council (4). (4) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (5) establishes the rules of the CFP in line with the international obligations of the Union. The objectives of the CFP are, inter alia, to ensure that fishing and aquaculture are environmentally sustainable in the long term, to apply the precautionary approach to fisheries management, and to implement the ecosystem-based approach to fisheries management. (5) Scientific advice from the International Council for the Exploration of the Sea (ICES) and the Scientific, Technical and Economic Committee for Fisheries (STECF) has indicated that the exploitation of some of the stocks of cod, sprat and herring are in excess of that required to achieve MSY. (6) A management plan for the cod stocks has been in place since the entry into force in 2007 of Council Regulation (EC) No 1098/2007 (6) but the stocks of herring and sprat are not yet subject to similar plans. Since strong biological interactions exist between the cod and pelagic stocks, the size of the cod stock can affect that of the herring and sprat stocks and vice versa. In addition, Member States and stakeholders have expressed support for the development and implementation of management plans for the key Baltic stocks. (7) The multiannual plan established by this Regulation (the plan) should, in accordance with Articles 9 and 10 of Regulation (EU) No 1380/2013, be based on scientific, technical and economic advice and contain objectives, quantifiable targets with clear time frames, conservation reference points and safeguards. (8) It is appropriate to establish a multi-species fisheries plan taking into account the dynamics between the stocks of cod, herring and sprat, and also taking into consideration the by-catch species of the fisheries for those stocks, namely the Baltic stocks of plaice, flounder, turbot and brill. (9) The objective of the plan should be to contribute to the achievement of the objectives of the CFP, especially reaching and maintaining MSY for the stocks concerned. (10) Moreover, as Article 15 of Regulation (EU) No 1380/2013 introduced a landing obligation, including for all catches of species which are subject to catch limits, the plan should also contribute to the implementation of the landing obligation for cod, herring, sprat and plaice. (11) In line with the ecosystem-based approach and in addition to the fisheries-related descriptor of Directive 2008/56/EC, descriptors 1, 4 and 6 are relevant for fisheries management. (12) Article 16(4) of Regulation (EU) No 1380/2013 requires that fishing opportunities be fixed in accordance with the targets set out in the multiannual plans. (13) It is appropriate to establish the target fishing mortality (F) that corresponds to the objective of reaching and maintaining MSY as ranges of values which are consistent with achieving maximum sustainable yield (FMSY). Those ranges, based on scientific advice, are necessary in order to provide flexibility to take account of developments in the scientific advice, to contribute to the implementation of the landing obligation and to take into account the characteristics of mixed fisheries. The FMSY ranges have been calculated by ICES on the basis of a number of considerations. The ranges are derived to deliver no more than a 5 % reduction in long-term yield compared to MSY. The upper limit of the range is capped, so that the probability of the stock falling below the limit spawning stock biomass reference point (Blim) is no more than 5 %. That upper limit also conforms to the so-called ICES advice rule, which indicates that when the spawning stock biomass is below the minimum spawning stock biomass reference point (MSY Btrigger), F is to be reduced to a value that does not exceed an upper limit equal to the FMSY point value multiplied by the spawning stock biomass in the TAC year, divided by MSY Btrigger. ICES uses those considerations and the advice rule in its provision of scientific advice on fishing mortality and catch options. (14) For the purposes of fixing fishing opportunities, there should be an upper threshold for FMSY ranges in normal use and, provided that the stock concerned is considered to be in a good state (above MSY Btrigger), an upper limit for certain cases. It should only be possible to fix fishing opportunities to the upper limit if, on the basis of scientific advice or evidence, it is necessary for the achievement of the objectives laid down in this Regulation in mixed fisheries or necessary to avoid harm to a stock caused by intra- or inter-species stock dynamics, or in order to limit the year-to-year variations in fishing opportunities. For the purpose of applying the upper limit, it is necessary to recall the objectives set out in Regulation (EU) No 1380/2013 that the MSY exploitation rate is to be achieved in any event by 2020. (15) For stocks for which they are available, and for the purpose of the application of safeguard measures, it is necessary to establish conservation reference points expressed as MSY Btrigger and Blim. Appropriate safeguard measures should be envisaged in case the stock size falls below such critical spawning stock biomass levels. (16) Safeguard measures should include the reduction of fishing opportunities and specific conservation measures when scientific advice indicates that a stock is under threat. Those measures should be supplemented by all other appropriate measures. (17) For stocks for which the reference points are not available, the precautionary approach should apply. (18) When the Commission submits a proposal for the amendment of the Annexes to this Regulation, it is important for the European Parliament and the Council to strive to ensure the swift adoption thereof. (19) In the case of stocks taken as by-catches, in the absence of scientific advice on the levels of minimum spawning biomass of such stocks, specific conservation measures should be adopted when scientific advice indicates that remedial measures are needed. (20) In order to implement the landing obligation established by Article 15(1) of Regulation (EU) No 1380/2013, the plan should provide for additional management measures. Such measures should be laid down by means of delegated acts. (21) The plan should also provide for certain accompanying technical measures to be adopted, by means of delegated acts, in order to contribute to the achievement of the objectives of the plan, in particular as regards the protection of spawning and juvenile fish or to improve selectivity. (22) In order to adapt to technical and scientific progress in a timely and proportionate fashion and to ensure flexibility and allow evolution of certain measures, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of supplementing this Regulation as regards remedial measures concerning plaice, flounder, turbot and brill, implementation of the landing obligation and technical measures. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (7). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (23) The deadline for submitting joint recommendations from Member States concerned should be established, as required by Regulation (EU) No 1380/2013. (24) With a view to ensuring compliance with the measures laid down in this Regulation, specific control measures should be adopted to complement those provided for in Council Regulation (EC) No 1224/2009 (8). (25) Recognising that the Baltic Sea is a relatively small fishing area where mainly small vessels carry out short fishing trips, the use of prior notification as required under Article 17 of Regulation (EC) No 1224/2009 should be extended to cover all fishing vessels of an overall length of 8 metres or more, and the prior notifications should be submitted at least one hour before the estimated time of arrival at port. However, considering the limited effect of fishing trips involving very small quantities of fish on the stocks concerned and the administrative burden of prior notifications related to such fishing trips, it is appropriate to establish a threshold for such prior notifications, when those vessels retain on board at least 300 kg of cod or 2 tonnes of pelagic species. (26) Similarly, the use of fishing logbooks as required under Article 14 of Regulation (EC) No 1224/2009 should be extended to fishing vessels of an overall length of 8 metres or more. (27) It is also appropriate, as regards vessels which land their catches unsorted, to adapt the margin of tolerance in estimates recorded in the fishing logbook of the quantities retained on board. (28) Thresholds should be established for catches of cod, herring and sprat which a fishing vessel is required to land in a designated port or a place close to the shore, in accordance with Article 43 of Regulation (EC) No 1224/2009. Moreover, when designating those ports or places close to the shore, Member States should apply the criteria provided for in Article 43(5) of that Regulation in such a way as to ensure effective control of landings of the stocks to which this Regulation applies. (29) In accordance with Article 10(3) of Regulation (EU) No 1380/2013, provisions should be established for the periodical assessment by the Commission of the adequacy and effectiveness of the plan. Such assessment should follow and be based on benchmarking evaluation of the stocks concerned carried out by ICES. (30) In order to provide legal certainty, it is appropriate to clarify that temporary cessation measures that have been adopted in order to attain the objectives of the plan can be deemed eligible for support under Regulation (EU) No 508/2014 of the European Parliament and of the Council (9). (31) In the light of the measures adopted by this Regulation, Council Regulation (EC) No 2187/2005 (10) should be amended. It is necessary to maintain the area restrictions on fishing established by Regulation (EC) No 1098/2007 in order to protect spawning and juvenile fish. It is also necessary to clarify the relationship between the plan and Regulation (EC) No 2187/2005 as regards technical measures and to establish appropriate procedures for the adoption of technical measures in the context of multiannual plans. In addition, the specific rules on gear kept on board by vessels targeting cod should be deleted. (32) Regulation (EC) No 1098/2007 should be repealed. (33) The application of Commission Delegated Regulation (EU) No 1396/2014 (11) is not affected as a result of the adoption of the plan, HAVE ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER, SCOPE AND DEFINITIONS Article 1 Subject-matter and scope 1. This Regulation establishes a multiannual plan (the plan) for the following stocks (the stocks concerned) in the Union waters of the Baltic Sea and for the fisheries exploiting the stocks concerned: (a) cod (Gadus morhua) in ICES Subdivisions 22-24 (Western Baltic cod); (b) cod (Gadus morhua) in ICES Subdivisions 25-32 (Eastern Baltic cod); (c) herring (Clupea harengus) in ICES Subdivisions 25, 26, 27, 28.2, 29 and 32 (Central Baltic herring); (d) herring (Clupea harengus) in ICES Subdivision 28.1 (Gulf of Riga herring); (e) herring (Clupea harengus) in ICES Subdivision 30 (Bothnian Sea herring); (f) herring (Clupea harengus) in ICES Subdivision 31 (Bothnian Bay herring); (g) herring (Clupea harengus) in ICES Subdivisions 22-24 (Western Baltic herring); (h) sprat (Sprattus sprattus) in ICES Subdivisions 22-32 (Baltic sprat). 2. This Regulation also applies to by-catches of plaice (Pleuronectes platessa), flounder (Platichthys flesus), turbot (Scophthalmus maximus) and brill (Scophthalmus rhombus) in ICES Subdivisions 22-32 caught when fishing for the stocks concerned. Article 2 Definitions For the purposes of this Regulation, the definitions referred to in Article 4 of Regulation (EU) No 1380/2013, Article 4 of Regulation (EC) No 1224/2009 and Article 2 of Regulation (EC) No 2187/2005 apply. In addition, the following definitions apply: (1) pelagic stocks means the stocks listed in points (c) to (h) of Article 1(1) of this Regulation and any combination thereof; (2) range of FMSY means a range of values where all levels of fishing mortality within the scientifically indicated boundaries of that range, in situations of mixed fisheries and in accordance with scientific advice, result in maximum sustainable yields (MSY) in the long term under existing average environmental conditions without significantly affecting the reproduction process for the stocks concerned; (3) MSY Flower and MSY Fupper mean the lowest value and the highest value within the range of FMSY, respectively; (4) MSY Btrigger means the spawning stock biomass reference point below which specific and appropriate management action is to be taken to ensure that exploitation rates in combination with natural variations rebuild stocks above levels capable of producing MSY in the long term; (5) Member States concerned means Member States having a direct management interest, namely Denmark, Germany, Estonia, Latvia, Lithuania, Poland, Finland and Sweden. CHAPTER II OBJECTIVES AND TARGETS Article 3 Objectives 1. The plan shall contribute to the achievement of the objectives of the common fisheries policy (CFP) listed in Article 2 of Regulation (EU) No 1380/2013, in particular by applying the precautionary approach to fisheries management, and shall aim to ensure that exploitation of living marine biological resources restores and maintains populations of harvested species above levels which can produce MSY. 2. The plan shall contribute to the elimination of discards by avoiding and reducing, as far as possible, unwanted catches, and to the implementation of the landing obligation established in Article 15 of Regulation (EU) No 1380/2013 for the species which are subject to catch limits and to which this Regulation applies. 3. The plan shall implement the ecosystem-based approach to fisheries management in order to ensure that negative impacts of fishing activities on the marine ecosystem are minimised. It shall be coherent with Union environmental legislation, in particular with the objective of achieving good environmental status by 2020 as set out in Article 1(1) of Directive 2008/56/EC. In particular the plan shall aim to: (a) ensure that the conditions described in descriptor 3 contained in Annex I to Directive 2008/56/EC are fulfilled; and (b) contribute to the fulfilment of other relevant descriptors contained in Annex I to that Directive in proportion to the role played by fisheries in their fulfilment. 4. Measures under the plan shall be taken in accordance with the best available scientific advice. Article 4 Targets 1. The target fishing mortality shall be achieved as soon as possible and, on a progressive, incremental basis, by 2020 for the stocks concerned, and it shall be maintained thereafter within the ranges set out in Annex I and in line with the objectives laid down in Article 3(1). 2. In accordance with Article 16(4) of Regulation (EU) No 1380/2013, fishing opportunities shall be fixed in accordance with the objectives and targets of the plan and shall comply with the target fishing mortality ranges set out in Annex I, column A, to this Regulation. 3. Notwithstanding paragraphs 1 and 2, fishing opportunities may be fixed at levels corresponding to lower levels of fishing mortality than those set out in Annex I, column A. 4. Notwithstanding paragraphs 2 and 3, fishing opportunities for a stock may be fixed in accordance with the fishing mortality ranges set out in Annex I, column B, provided that the stock concerned is above the minimum spawning stock biomass reference point set out in Annex II, column A: (a) if, on the basis of scientific advice or evidence, it is necessary for the achievement of the objectives laid down in Article 3 in the case of mixed fisheries; (b) if, on the basis of scientific advice or evidence, it is necessary to avoid serious harm to a stock caused by intra- or inter-species stock dynamics; or (c) in order to limit variations in fishing opportunities between consecutive years to not more than 20 %. The application of this paragraph shall be explained by a reference to one or more of the conditions set out in points (a) to (c) of the first subparagraph. 5. Where, according to scientific advice, the MSY exploitation rate is achieved for the stock concerned by 2020, fishing opportunities for that stock may be fixed in accordance with paragraph 4 thereafter. 6. Where, on the basis of scientific advice, the Commission considers that the fishing mortality ranges set out in Annex I no longer correctly express the objectives of the plan, the Commission may as a matter of urgency submit a proposal for revision of those ranges. 7. Fishing opportunities shall in any event be fixed in such a way as to ensure that there is less than a 5 % probability of the spawning stock biomass falling below the limit spawning stock biomass reference point (Blim) set out in particular in Annex II, column B. CHAPTER III CONSERVATION REFERENCE POINTS Article 5 Safeguards 1. The conservation reference points expressed as minimum and limit spawning stock biomass levels that are to be applied in order to safeguard the full reproductive capacity of the stocks concerned are set out in Annex II. 2. When scientific advice indicates that the spawning stock biomass of any of the stocks concerned is below the minimum spawning stock biomass reference point as set out in Annex II, column A, to this Regulation, all appropriate remedial measures shall be adopted to ensure rapid return of the stock concerned to levels above the level capable of producing MSY. In particular, by way of derogation from Article 4(2) and (4) of this Regulation and in accordance with Article 16(4) of Regulation (EU) No 1380/2013, to achieve such levels, fishing opportunities for the stock concerned shall be fixed at a level consistent with a fishing mortality that is reduced below the range set out in Annex I, column B, to this Regulation, taking into account the decrease in biomass of that stock. 3. When scientific advice indicates that the spawning stock biomass of any of the stocks concerned is below the limit spawning stock biomass reference point as set out in Annex II, column B, to this Regulation, further remedial measures shall be taken to ensure the rapid return of the stock concerned to levels above the level capable of producing MSY, which may include, by way of derogation from Article 4(2) and (4) of this Regulation and in accordance with Article 16(4) of Regulation (EU) No 1380/2013, suspending the targeted fishery for the stock concerned and the adequate reduction of fishing opportunities. 4. Remedial measures referred to in this Article may include: (a) Commission measures in case of a serious threat to marine biological resources in accordance with Article 12 of Regulation (EU) No 1380/2013; (b) Member State emergency measures in accordance with Article 13 of Regulation (EU) No 1380/2013; (c) measures pursuant to Articles 7 and 8 of this Regulation. 5. The choice of measures referred to in this Article shall be made in accordance with the nature, seriousness, duration and repetition of the situation where the spawning stock biomass is below the levels referred to in paragraph 1. 6. Where, on the basis of scientific advice, the Commission considers that the conservation reference points set out in Annex II no longer correctly express the objectives of the plan, the Commission may, as a matter of urgency, submit a proposal for the revision of those conservation reference points. CHAPTER IV SPECIFIC CONSERVATION MEASURES FOR PLAICE, FLOUNDER, TURBOT AND BRILL Article 6 Measures for plaice, flounder, turbot and brill caught as a by-catch 1. When scientific advice indicates that remedial measures are needed to ensure that the Baltic stocks of plaice, flounder, turbot or brill, caught as by-catch when fishing for the stocks concerned, are managed in accordance with the objectives of Article 3 of this Regulation, the Commission is empowered to adopt delegated acts in accordance with Article 16 of this Regulation and Article 18 of Regulation (EU) No 1380/2013 regarding: (a) characteristics of fishing gear, in particular mesh size, hook size, construction of the gear, twine thickness, size of the gear or use of selectivity devices, to ensure or improve selectivity; (b) use of the fishing gear, in particular immersion time and depth of gear deployment, to ensure or improve selectivity; (c) prohibition or limitation on fishing in specific areas, to protect spawning and juvenile fish or fish below the minimum conservation reference size or non-target fish species; (d) prohibition or limitation on fishing or the use of certain types of fishing gear during specific time periods, to protect spawning fish or fish below the minimum conservation reference size or non-target fish species; (e) minimum conservation reference sizes, to ensure the protection of juveniles of marine organisms; (f) other characteristics linked to selectivity. 2. The measures referred to in paragraph 1 of this Article shall contribute to the achievement of the objectives set out in Article 3. CHAPTER V PROVISIONS LINKED TO THE LANDING OBLIGATION Article 7 Provisions linked to the landing obligation 1. The Commission is empowered to adopt delegated acts in accordance with Article 16 of this Regulation and Article 18 of Regulation (EU) No 1380/2013 regarding the following measures: (a) exemptions from the application of the landing obligation for species for which scientific evidence demonstrates high survival rates, taking into account the characteristics of the gear, of the fishing practices and of the ecosystem, to facilitate the implementation of the landing obligation; (b) de minimis exemptions to facilitate the implementation of the landing obligation; such de minimis exemptions shall be provided for cases referred to, and shall be in accordance with the conditions set out, in point (c) of Article 15(5) of Regulation (EU) No 1380/2013. (c) specific provisions on documentation of catches, in particular for the purpose of monitoring the implementation of the landing obligation; and (d) the fixing of minimum conservation reference sizes, to ensure the protection of juveniles of marine organisms. 2. The measures referred to in paragraph 1 of this Article shall contribute to the achievement of the objectives set out in Article 3. CHAPTER VI TECHNICAL MEASURES Article 8 Technical measures 1. The Commission is empowered to adopt delegated acts in accordance with Article 16 of this Regulation and Article 18 of Regulation (EU) No 1380/2013 regarding the following technical measures: (a) specifications of characteristics of fishing gears and rules governing their use, to ensure or improve selectivity, to reduce unwanted catches or to minimise the negative impact on the ecosystem; (b) specifications of modifications or additional devices to the fishing gears, to ensure or improve selectivity, to reduce unwanted catches or to minimise the negative impact on the ecosystem; (c) limitations or prohibitions on the use of certain fishing gears and on fishing activities, in certain areas or periods to protect spawning fish, fish below the minimum conservation reference size or non-target fish species, or to minimise the negative impact on the ecosystem; and (d) the fixing of minimum conservation reference sizes for any of the stocks to which this Regulation applies, to ensure the protection of juveniles of marine organisms. 2. The measures referred to in paragraph 1 of this Article shall contribute to the achievement of the objectives set out in Article 3. CHAPTER VII REGIONALISATION Article 9 Regional cooperation 1. Article 18(1) to (6) of Regulation (EU) No 1380/2013 shall apply to the measures referred to in Articles 6, 7 and 8 of this Regulation. 2. For the purpose of paragraph 1 of this Article, Member States concerned may submit joint recommendations for the first time not later than 21 July 2017 and thereafter 12 months after each submission of the evaluation of the plan in accordance with Article 15. They may also submit such recommendations when deemed necessary by the Member States concerned, in particular in the event of an abrupt change in the situation for any of the stocks to which this Regulation applies. Joint recommendations in respect of measures concerning a given calendar year shall be submitted not later than 1 July of the previous year. 3. The empowerments granted under Articles 6, 7 and 8 of this Regulation shall be without prejudice to powers conferred to the Commission under other provisions of Union law, including under Regulation (EU) No 1380/2013. CHAPTER VIII CONTROL AND ENFORCEMENT Article 10 Relationship with Regulation (EC) No 1224/2009 The control measures provided for in this Chapter shall apply in addition to those provided for in Regulation (EC) No 1224/2009, save where otherwise provided for in this Chapter. Article 11 Prior notifications 1. By way of derogation from Article 17(1) of Regulation (EC) No 1224/2009, the prior notification obligation laid down in that Article shall apply to masters of Union fishing vessels of an overall length of 8 metres or more retaining on board at least 300 kg of cod or 2 tonnes of pelagic stocks. 2. By way of derogation from Article 17(1) of Regulation (EC) No 1224/2009, the prior notification period laid down in that Article shall be at least one hour before the estimated time of arrival at port. The competent authorities of the coastal Member States may, on a case-by-case basis, give permission to an earlier entry into port. Article 12 Logbooks By way of derogation from Article 14(1) of Regulation (EC) No 1224/2009, masters of Union fishing vessels of an overall length of 8 metres or more engaged in targeted fishing for cod shall keep a fishing logbook of their operations in accordance with Article 14 of that Regulation. Article 13 Margin of tolerance in the logbook By way of derogation from Article 14(3) of Regulation (EC) No 1224/2009, for catches which are landed unsorted the permitted margin of tolerance in estimates recorded in the fishing logbook of the quantities in kilograms of fish retained on board shall be 10 % of the total quantity retained on board. Article 14 Designated ports The threshold applicable to the live weight of species subject to the plan, above which a fishing vessel is required to land its catches in a designated port or a place close to the shore as set out in Article 43 of Regulation (EC) No 1224/2009 shall be: (a) 750 kilograms of cod; (b) 5 tonnes of pelagic stocks. CHAPTER IX FOLLOW-UP Article 15 Evaluation of the plan By 21 July 2019, and every five years thereafter, the Commission shall report to the European Parliament and to the Council on the results and impact of the plan on the stocks to which this Regulation applies and on the fisheries exploiting those stocks, in particular as regards the achievement of the objectives set out in Article 3. The Commission may report at an earlier date if this is deemed necessary by all Member States concerned or by the Commission itself. CHAPTER X PROCEDURAL PROVISIONS Article 16 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 6, 7 and 8 shall be conferred on the Commission for a period of five years from 20 July 2016. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Articles 6, 7 and 8 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Articles 6, 7 and 8 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and to the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. CHAPTER XI FINAL PROVISIONS Article 17 Support from the European Maritime and Fisheries Fund Temporary cessation measures adopted in order to achieve the objectives of the plan shall be deemed as temporary cessation of fishing activities for the purposes of points (a) and (c) of Article 33(1) of Regulation (EU) No 508/2014. Article 18 Amendments to Regulation (EC) No 2187/2005 Regulation (EC) No 2187/2005 is amended as follows: (1) Article 13(3) is deleted; (2) the following Article is inserted: Article 16a Area restriction on fishing 1. It shall be prohibited to conduct any fishing activity from 1 May to 31 October within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured in accordance with the WGS84 coordinate system: (a) Area 1:  55 ° 45 ² N, 15 ° 30 ² E  55 ° 45 ² N, 16 ° 30 ² E  55 ° 00 ² N, 16 ° 30 ² E  55 ° 00 ² N, 16 ° 00 ² E  55 ° 15 ² N, 16 ° 00 ² E  55 ° 15 ² N, 15 ° 30 ² E  55 ° 45 ² N, 15 ° 30 ² E (b) Area 2:  55 ° 00 ² N, 19 ° 14 ² E  54 ° 48 ² N, 19 ° 20 ² E  54 ° 45 ² N, 19 ° 19 ² E  54 ° 45 ² N, 18 ° 55 ² E  55 ° 00 ² N, 19 ° 14 ² E (c) Area 3:  56 ° 13 ² N, 18 ° 27 ² E  56 ° 13 ² N, 19 ° 31 ² E  55 ° 59 ² N, 19 ° 13 ² E  56 ° 03 ² N, 19 ° 06 ² E  56 ° 00 ² N, 18 ° 51 ² E  55 ° 47 ² N, 18 ° 57 ² E  55 ° 30 ² N, 18 ° 34 ² E  56 ° 13 ² N, 18 ° 27 ² E. 2. By way of derogation from paragraph 1, fishing with gillnets, entangling nets and trammel nets of a mesh size equal to or larger than 157 mm or with drifting lines shall be permitted. No other gear shall be kept on board.; (3) the following Article is inserted: Article 28aa Procedure for adopting technical measures in the context of multiannual plans The Commission is empowered, for the purpose of adopting the acts referred to in Article 8(1) of Regulation (EU) 2016/1139 of the European Parliament and of the Council (*) and for the duration thereof, to adopt technical measures. Such technical measures shall be established by means of delegated acts adopted in accordance with Article 28b of this Regulation and Article 18 of Regulation (EU) No 1380/2013, and may, where appropriate, derogate from the following: (a) specifications of target species, mesh sizes and minimum conservation reference sizes laid down in Annexes II, III and IV to, and referred to in Articles 3 and 4 and Article 14(1) of, this Regulation; (b) structures, characteristics and rules governing the use of active gears laid down in Article 5(2), (3) and (4) and Article 6 of, and in Annex II to, this Regulation; (c) structures, characteristics and rules governing the use of passive gears laid down in Article 8 of this Regulation; (d) the list(s) of coordinates of areas and periods where fishing prohibitions or restrictions apply as laid down in Articles 16 and 16a of this Regulation; (e) the species to which Article 18a(1) of this Regulation applies, as well the geographical areas and periods of application of restrictions on fishing for certain stocks laid down in that paragraph, as well as the technical details of the derogation laid down in Article 18a(2) of this Regulation. (*) Regulation (EU) 2016/1139 of the European Parliament and of the Council of 6 July 2016 establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007 (OJ L 191, 15.7.2016, p. 1).;" (4) in Article 28b(2), (3) and (5), the words Articles 14a and 28a are replaced by the words Articles 14a, 28a and 28aa. Article 19 Repeal of Regulation (EC) No 1098/2007 Regulation (EC) No 1098/2007 is repealed. References made to the repealed Regulation shall be construed as references to this Regulation. Article 20 Entry into force This Regulation shall enter into force on the fifth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 6 July 2016. For the European Parliament The President M. SCHULZ For the Council The President I. KORÃ OK (1) OJ C 230, 14.7.2015, p. 120. (2) Position of the European Parliament of 23 June 2016 (not yet published in the Official Journal) and decision of the Council of 1 July 2016 (not yet published in the Official Journal). (3) OJ L 179, 23.6.1998, p. 3. (4) Directive 2008/56/EC of the European Parliament and of the Council of 17 June 2008 establishing a framework for community action in the field of marine environmental policy (Marine Strategy Framework Directive) (OJ L 164, 25.6.2008, p. 19). (5) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (6) Council Regulation (EC) No 1098/2007 of 18 September 2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 779/97 (OJ L 248, 22.9.2007, p. 1). (7) OJ L 123, 12.5.2016, p. 1. (8) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (9) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1). (10) Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound, amending Regulation (EC) No 1434/98 and repealing Regulation (EC) No 88/98 (OJ L 349, 31.12.2005, p. 1). (11) Commission Delegated Regulation (EU) No 1396/2014 of 20 October 2014 establishing a discard plan in the Baltic Sea (OJ L 370, 30.12.2014, p. 40). ANNEX I TARGET FISHING MORTALITY (as referred to in Article 4) Stock Target fishing mortality ranges consistent with achieving maximum sustainable yield (FMSY) Column A (Part of the range of FMSY as referred to in Article 4(2) and (3)) Column B (Part of the range of FMSY as referred to in Article 4(4)) Western Baltic cod 0,15-0,26 0,26-0,45 Eastern Baltic cod Not defined Not defined Central Baltic herring 0,16-0,22 0,22-0,28 Gulf of Riga herring 0,24-0,32 0,32-0,38 Bothnian Sea herring 0,11-0,15 0,15-0,18 Bothnian Bay herring Not defined Not defined Western Baltic herring 0,23-0,32 0,32-0,41 Baltic sprat 0,19-0,26 0,26-0,27 ANNEX II CONSERVATION REFERENCE POINTS FOR SPAWNING STOCK BIOMASS (as referred to in Article 5) Stock Conservation reference points Column A Minimum spawning stock biomass reference point (in tonnes) as referred to in Article 5(2) (MSY Btrigger) Column B Limit spawning stock biomass reference point (in tonnes) as referred to in Article 5(3) (Blim) Western Baltic cod 38 400 27 400 Eastern Baltic cod Not defined Not defined Central Baltic herring 600 000 430 000 Gulf of Riga herring 60 000 Not defined Bothnian Sea herring 316 000 Not defined Bothnian Bay herring Not defined Not defined Western Baltic herring 110 000 90 000 Baltic sprat 570 000 410 000